Case 0:18-cv-60690-FAM Document 25 Entered on FLSD Docket 01/03/2019 Page 1 of 17



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-cv-60690-MORENO/SELTZER

  EVERGREEN MARINE, LTD,

                Plaintiff,

  vs.

  UNITED STATES OF AMERICA,

                Defendant.
                                   /

                             REPORT AND RECOMMENDATION

         THIS CAUSE is before the Court on Defendant’s Motion to Dismiss [DE 7], and

  Plaintiff’s Motion for Leave to Amend Complaint [DE 19], which were referred to the

  undersigned Magistrate Judge pursuant to 28 U.S.C. § 636 and the Magistrate Rules of

  the Local Rules of the United States District Court for the Southern District of Florida. For

  the reasons set forth below, it is hereby RECOMMENDED that Defendant’s Motion to

  Dismiss be GRANTED, and that Plaintiff’s Motion for Leave to Amend Complaint be

  DENIED.

  I.     BACKGROUND

         This is an action against the United States under the Federal Tort Claims Act, 28

  U.S.C. § 2671, alleging that the United States Coast Guard negligently failed to properly

  record or disclose a vessel’s mortgage at the United States Coast Guard National Vessel

  Documentation Center (hereinafter “NVDC”). According to the Complaint, in March 2012,

  Plaintiff, Evergreen Marine, Ltd. (“Evergreen”), purchased a 60-foot motor yacht from a

  non-party, OIA, LLC. Prior to purchasing the vessel, Evergreen contacted the NVDC to
Case 0:18-cv-60690-FAM Document 25 Entered on FLSD Docket 01/03/2019 Page 2 of 17



  determine if there were a mortgage on the vessel and to obtain the vessel’s Abstract of

  Title. The NVDC reported that there was not a mortgage on the vessel. Based upon that

  report, Evergreen purchased the vessel.

         In March 2015, the vessel was seized on behalf of M&T Bank. Following that

  seizure, Evergreen again contacted the Coast Guard concerning the vessel’s title. On

  April 29, 2015, Evergreen received a letter from the Coast Guard stating that the NVDC

  had failed to properly report a preferred mortgage in the amount of $683,212.37.

  According to the Coast Guard, a preferred mortgage had been recorded with the NVDC

  in January 2003, but “was inadvertently not scanned into the electronic system which would

  have superseded the previous Abstract of Title in the vessel file” [DE 1-3]. The Coast

  Guard stated: “It has now been brought to our attention that the electronic version of our

  record was incorrect and the preferred mortgage with Provident Bank of Maryland remains

  outstanding. Our records have now been corrected to reflect this outstanding preferred

  mortgage” [DE 1-3].

         On November 9, 2015, M&T Bank filed an action to foreclose the preferred

  mortgage. Thereafter, on March 17, 2017, Plaintiff settled with M&T Bank and paid

  $275,000 to satisfy the balance of the outstanding preferred mortgage. On April 27, 2017,

  Evergreen’s attorney sent an administrative claim to the Coast Guard via overnight

  delivery, which claim was not resolved. Evergreen then filed this action on March 30, 2018,

  seeking damages for the Coast Guard’s negligence in failing to properly record or disclose

  the vessel’s mortgage.

         The Government has moved to dismiss the Complaint pursuant to Fed. R. Civ. P.

  12(b)(6) on two grounds: (1) Plaintiff has failed to allege facts establishing that it made an

                                                2
Case 0:18-cv-60690-FAM Document 25 Entered on FLSD Docket 01/03/2019 Page 3 of 17



  administrative claim within two years of the accrual of its alleged claim, as required by the

  FTCA, 28 U.S.C. § 2680(h); and (2) the claim is barred by the doctrine of sovereign

  immunity because it falls within the misrepresentation exception to the waiver of sovereign

  immunity in the FTCA, 28 U.S.C. § 2680(h). Evergreen has responded to the Motion to

  Dismiss, and it has also filed a Motion for Leave to Amend Complaint [DE 19], which

  amendment the Government argues should be denied as futile.

         For the reasons set forth below, the undersigned concludes that Evergreen’s

  administrative claim was timely presented, but that the action is barred by the FTCA’s

  misrepresentation exception. The undersigned, therefore, recommends that Defendant’s

  Motion to Dismiss [DE 7] be granted. Furthermore, the undersigned concludes that the

  amendment of Plaintiff’s Complaint would be futile and, accordingly, recommends that

  Plaintiff’s Motion for Leave to Amend [DE 19] be denied.

  II.    DEFENDANT’S MOTION TO DISMISS

         A.     12(b)(6) Standards

         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

  accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

  556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

  Although this pleading standard “does not require ‘detailed factual allegations,' . . . it

  demands more than an unadorned, the defendant-unlawfully-harmed-me accusation.” Id.

  (alteration added) (quoting Twombly, 550 U.S. at 555). Pleadings must contain “more than

  labels and conclusions, and a formulaic recitation of the elements of a cause of action will

  not do.” Twombly, 550 U.S. at 555 (citation omitted). Indeed, “only a complaint that states

  a plausible claim for relief survives a motion to dismiss.” Iqbal, 556 U.S. at 679 (citing

                                                 3
Case 0:18-cv-60690-FAM Document 25 Entered on FLSD Docket 01/03/2019 Page 4 of 17



  Twombly, 550 U.S. at 556). To meet this “plausibility standard,” a plaintiff must “plead[ ]

  factual content that allows the court to draw the reasonable inference that the defendant

  is liable for the misconduct alleged.” Id. at 678 (citing Twombly, 550 U.S. at 556).

         When reviewing a motion to dismiss, a court must construe the complaint in the light

  most favorable to the plaintiff and take the factual allegations therein as true. See Brooks

  v. Blue Cross & Blue Shield of Fla. Inc., 116 F.3d 1364, 1369 (11th Cir. 1997). The court

  may also consider the documents attached to the complaint. Carmichael v. Kellog, Brown

  & Root Svs., Inc., 572 F.3d 1271, 1279 (11th Cir. 2009). Evergreen’s Complaint [DE 1]

  attaches a copy of the Verified Complaint in Admiralty filed by the lender, M&T Bank, in the

  Southern District of Florida, Case No. 15-61488-CIV-BLOOM [DE 1-4]. The undersigned

  has relied upon the factual allegations contained in this attachment, as well as the

  allegations in Evergreen’s Complaint.

         B.     Failure To Timely Present an Administrative Claim

         “Under the Federal Tort Claims Act [“FTCA”], 28 U.S.C. § 2401(b), a tort claim

  against the United States is barred unless it is presented in writing to the appropriate

  federal agency ‘within two years after such claim accrues.’” United States v. Kubrick, 444

  U.S. 111, 113 (1979) (footnote omitted). “The 2 year limitation period is a jurisdictional

  requisite to suit and is strictly construed.” Magruder v. Smithsonian Inst., 758 F.2d 591,

  593 (11th Cir. 1985). The purpose of this limitations period “is to require reasonably

  diligent presentation of tort claims against the Government.” Kubrick, 444 U.S. at 117.

  The court is “not free to construe it so as to defeat its obvious purpose, which is to

  encourage the prompt presentation of claims.” Id.



                                               4
Case 0:18-cv-60690-FAM Document 25 Entered on FLSD Docket 01/03/2019 Page 5 of 17



         The timeliness of Evergreen’s administrative claim turns on when its negligence

  claim accrued. Defendant submits three alternative accrual dates: (1) March 30, 2012 –

  the date Evergreen purchased the boat encumbered by the lien [DE 7, p. 6]; (2) March 30,

  2015 – the date the boat was seized on behalf of the lien holder [DE 7, p. 7]; or (3) the date

  on which Evergreen learned of the mortgage lien’s existence, which was necessarily

  sometime prior to April 29, 2015 [DE 21, p.2]. Evergreen counters that the claim accrued

  either on October 31, 2017, when a Bahamian court declared the undisclosed mortgage

  lien to be valid [DE 15, pp. 6-7], or on April 29, 2015, when the Coast Guard advised

  Evergreen that it had failed to scan and upload the lien and that the lien was, in fact, valid

  [DE 15, p. 9].

         Under the FTCA, a claim accrues at the time of injury. Diaz v. United States, 165

  F.3d 1337, 1339 (11th Cir. 1999).        In some instances, the time of injury and the

  involvement of the government may be readily apparent, such as a collision with a postal

  vehicle. In other instances, such as in a medical malpractice action, the causal link

  between the “injury” and the government action may not be readily apparent; in those

  instances, “discovery of the injury and its cause . . . marks the date the limitations period

  starts running.” White v. Mercury Marine, Divisin of Brunswick, Ga., 129 F.3d 1428, 1433

  (11th Cir. 1997) (citing Kubrick, 444 U.S. at 113). Thus, under the FTCA, a claim accrues

  when the plaintiff has knowledge of both the injury and its cause, such that “[k]nowledge

  of the injury and its cause should stimulate inquiry, and the victim of the injury has two

  years to discover enough facts on which to base a claim.” Jones v. U.S., 294 Fed. Appx.

  476, 479 (11th Cir. 2008). See also Erick v. Border Patrol of Fla. State, 154 Fed. Appx.

  193, 195 (11th Cir. 2005) (“[A] claim under the FTCA accrues when the plaintiff has

                                                5
Case 0:18-cv-60690-FAM Document 25 Entered on FLSD Docket 01/03/2019 Page 6 of 17



  knowledge of its injury and its cause.”). However, “the plaintiff need not know that she has

  a legally cognizable claim for the claim to accrue, and may not bury her head in the sand

  once she is put on notice that the government may have caused an injury.” Diaz, 165 F.3d

  at 1339.

         Here, the Government argues that the injury occurred at the time of purchase:

  Evergreen paid for, but did not receive, a vessel with an unencumbered title. The

  undersigned disagrees.     Indeed, according to the exhibits attached to Evergreen’s

  Complaint [DE 1-4], the seller of the vessel actually continued to make payments on the

  mortgage for several years after the sale. Had the seller continued to pay the entire

  mortgage in full, Evergreen would never have learned of the mortgage and would not have

  sustained any compensable injury. In the scenario proposed by the Government, the

  limitations period would have started to run before Evergreen had any notice that

  something was amiss with the vessel’s title, let alone that the Coast Guard was at fault.

  This position is not consistent with FTCA case law.

         The Government alternatively argues that the injury accrued in March 2015 when

  the bank asserted self-help and took possession of the vessel, or when Evergreen re-

  inquired about the status of the vessel’s title. Again, the undersigned disagrees. At that

  point, all Evergreen had notice of was a claim of a lien on the vessel; Evergreen did not

  have notice that the lien was valid or that the Abstract of Title obtained from the Coast

  Guard was incorrect.

         The cases cited by the Government are unpersuasive. Indeed, Magruder v.

  Smithsonian Inst., 758 F.2d 591 (11th Cir. 1985), actually supports Evergreen’s position.

  There, a family heirloom (known as the “Washington cradle”) that belonged to a minor,

                                               6
Case 0:18-cv-60690-FAM Document 25 Entered on FLSD Docket 01/03/2019 Page 7 of 17



  Peyton Magruder, had been given by Magruder’s father to the Smithsonian Institute in June

  1932. Magruder had been told by his family that the cradle was “on loan” with the

  Smithsonian. In June 1974, after his father died, Magruder found a 1932 letter from the

  Smithsonian thanking his father for the gift of the cradle.        Magruder wrote to the

  Smithsonian on June 3, 1974, explaining that his father had no authority to make the gift

  and asking for the cradle to be returned. The Smithsonian refused to return the cradle but

  offered to consider any supporting documentation of Magruder’s claim. Magruder made

  a formal demand for return of the cradle in 1979, which was refused, and filed an

  administrative claim in 1981. The executor of his estate filed suit to compel return of the

  cradle. Ruling that the 1981 administrative claim was untimely, the court noted that it was

  “thus clear that as early as June 1974 Peyton was aware of his father’s actions and the

  necessity for him to proceed accordingly.” Id. at 593. Significantly, in June 1974,

  Magruder was aware that the Smithsonian was claiming that the cradle was a gift, not a

  loan. Thus, by June 1974, Magruder had knowledge of both the injury and the causal

  connection to the government. His claim, therefore, had accrued and the two-year

  limitations period had begun. Id.

         In this case, until it received the Coast Guard’s April 29, 2015 letter, Evergreen had

  no reason to believe that the Abstract of Title it obtained from the Coast Guard was

  incorrect. Although Evergreen concedes that it was made aware of a potential mortgage

  on the vessel prior to receiving the Coast Guard’s April 29, 2015 letter [DE 1, ¶ 14], –

  indeed, the vessel was siezed on March 30, 2015 – Evergreen reasonably believed that

  the existing mortgage claim was unverified and unenforceable [DE 1, ¶¶ 14-16], as

  preferred mortgage liens publicly available and successfully recorded by the Coast Guard

                                               7
Case 0:18-cv-60690-FAM Document 25 Entered on FLSD Docket 01/03/2019 Page 8 of 17



  are presumed to be valid. See Westinghouse Credit Corp. V. O/S Dorothy Claire On, 732

  F. Supp. 59, 61 (E.D. Tex. Dec. 21, 1989). Evergreen, therefore, reasonably did not

  believe that the claimed lien was valid or that the Coast Guard was responsible for not

  including it in the vessel’s Abstract of Title, until it received the Coast Guard’s April 29,

  2015 letter.

         In further support of its argument that the injury accrued in March 2015 when the

  bank asserted self-help, the Government cites Auger v. United States, 382 Fed. Appx. 901,

  902 (11th Cir. 2010). In Auger, an individual who was rightly a citizen by birth had been

  denied a passport. Although the plaintiff’s grandmother was a United States citizen, her

  mother was incorrectly denied a passport because she was born overseas. The plaintiff’s

  multiple requests for a U.S. passport were denied by the State Department and, in fact, the

  plaintiff had on one occasion been deported from the United States. The court concluded

  that plaintiff’s persistent requests for a passport, and the Government’s repeated denials,

  apprised her of both her injury and its cause, and thus held that her administrative claim

  was filed beyond the two-year limitations period. Id. at 903. By contrast, in the present

  case, the inadvertent omission of the lien from the Abstract of Title was known only to the

  Coast Guard, not to Evergreen. Upon learning of a claim of lien upon its vessel’s title on

  March 30, 2015, or shortly before, Evergreen was reasonably required to – and, in fact, did

  – inquire again of the Coast Guard whether such a lien existed. Because there were no

  other sources from which Evergreen could have reasonably ascertained whether a lien

  encumbered its vessel’s title, or whether the Coast Guard failed to disclose the

  encumbrance, Evergreen displayed reasonable diligence in contacting the Coast Guard

  and ultimately receiving the April 29, 2015 letter.

                                               8
Case 0:18-cv-60690-FAM Document 25 Entered on FLSD Docket 01/03/2019 Page 9 of 17



         Under these facts, the undersigned finds that either Evergreen’s injury, or the Coast

  Guard’s causal link to it, or both, were obscure and that Evergreen could not possibly have

  known of at least one, if not both, of them until April 29, 2015. On that day, Evergreen

  learned three material things, to wit: (a) that it had actually suffered title encumbrance; (b)

  that the Coast Guard was the cause of the inaccurate character of the vessel’s title

  abstract; and (c) that the Coast Guard was negligent in transferring the lien to the

  electronic database. Because Evergreen received notice of both its injury and its cause1

  on April 29, 2015, its claim accrued on that date and it had until April 29, 2017 to timely

  present its administrative claim. And because the Coast Guard received Evergreen’s

  administrative claim on April 28, 2017, within two years from April 29, 2015, the

  undersigned concludes that it was timely filed.

                C.     Failure to State a Claim Upon Which Relief Can Be Granted

         The Complaint purports to state a claim for “negligence” by the Coast Guard in

  failing to properly record or disclose a prior ship’s mortgage [DE 1, ¶¶ 24-32]. According

  to the Complaint, the Coast Guard manually recorded the prior mortgage but did not

  include the mortgage on its electronic database when it switched from a manual to an

  electronic system, thus causing the Abstract of Title issued to Evergreen to incorrectly omit

  the prior mortgage. The Government argues that the claim is essentially one of negligent

  misrepresentation, falling within the misrepresentation exception to the FTCA, 28 U.S.C.




         1
             Evergreen learned of the Coast Guard’s negligence at the same time it learned
  of the injury and its cause. Thus, the Court’s analysis in Kubrick, 444 U.S. 111, -- that
  accrual of a claim is not based upon a plaintiff’s awareness that the injury was negligently
  inflicted -- does not apply in this case.

                                                9
Case 0:18-cv-60690-FAM Document 25 Entered on FLSD Docket 01/03/2019 Page 10 of 17



   § 2680(h). The Government, therefore, moves to dismiss the Complaint with prejudice for

   failure to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6).

          In the FTCA, the United States waived sovereign immunity for “claims for money

   damages . . . for injury or loss of property . . . caused by the negligent or wrongful act or

   omission of any employee of the Government while acting within the scope of his office or

   employment, under circumstances where the United States, if a private person, would be

   liable to the claimant in accordance with the law of the place where the act or omission

   occurred.” 28 U.S.C. 1346(b). However, the FTCA has not waived sovereign immunity for

   “[a]ny claim arising out of . . . libel, slander, misrepresentation, deceit, or interference with

   contract rights.” 28 U.S.C. § 2680(h).

          The misrepresentation exception found in 28 U.S.C. § 2680(h) deprives courts of

   jurisdiction over tort claims against the United States based on plaintiffs’ reliance on

   governmental misinformation or failure to communicate correct information. United States

   v. Neustadt, 366 U.S. 696, 705-07 (1961); Block v. Neal, 460 U.S. 289, 297 (1983). In

   excluding claims “arising out of” a misrepresentation from the FTCA, Congress intended

   to bar all claims for injuries that are “dependent upon” the tort of misrepresentation. Zelaya

   v. United States, 781 F.3d 1315, 1333 (11th Cir. 2015). A claim will be deemed to have

   arisen from a misrepresentation, “[i]f the Governmental conduct that is essential to the

   plaintiff's cause of action is encompassed by that tort,” even if the plaintiff has labeled its

   claim as a different tort. Id. Accordingly, the court must

                 examine [the] . . . claim to determine if the latter is based on
                 the communication or miscommunication of information upon
                 which others might be expected to rely in economic matters. If
                 it does, and if a flawed communication caused the . . . injury,
                 then [the] claim will be construed as a misrepresentation claim

                                                  10
Case 0:18-cv-60690-FAM Document 25 Entered on FLSD Docket 01/03/2019 Page 11 of 17



                 for which the analogous exception under § 2680(h) applies,
                 and sovereign immunity will therefore bar the claim.

    Id. at 1334. Courts must construe exceptions to the FTCA strictly and in favor of the

   United States. JBP Acquisitions, LP v. United States ex rel. FDIC, 224 F.3d 1260,

   1263–64 (11th Cir. 2000). In making this determination, the court must “look beyond the

   literal meaning of the language to ascertain the real cause of complaint.” Hall v. United

   States, 274 F.2d 69, 71 (10th Cir. 1959) (case sounding in negligence barred under the

   FTCA misrepresentation exclusion where plaintiff’s damages were caused by Government

   agent’s mistaken report that his cattle were diseased).

          The Government argues, and the undersigned agrees, that Evergreen’s negligence

   claim arises out of a misrepresentation. The essence of Evergreen’s claim is that the

   Coast Guard provided an incorrect Abstract of Title for the vessel, such that it omitted a

   previously recorded ship’s mortgage that was eventually paid by Evergreen after the

   vessel’s seller defaulted. These facts are quite similar to those before the Court in United

   States v. Neustadt, 366 U.S. 696 (1961). There, the Federal Housing Administration

   (“FHA”) inspected property for sale to determine whether it was eligible for FHA mortgage

   insurance, and it assigned an appraisal value for the property to establish the maximum

   amount of mortgage insurance available. Shortly after the borrowers moved into the

   house, the ceilings and walls of the house developed substantial cracks. A subsequent

   investigation revealed that the subsoil under the house was composed of a type of clay that

   retained moisture and that poor drainage conditions on the property caused water to seep

   into the clay, causing it to shift the foundation of the house and to produce the cracks. Id.

   at 700. The borrowers sued the Government, alleging that the FHA’s inspection and


                                                11
Case 0:18-cv-60690-FAM Document 25 Entered on FLSD Docket 01/03/2019 Page 12 of 17



   appraisal of the property had been conducted negligently, and if the inspection and

   appraisal had been correctly performed, the borrowers would not have purchased the

   property for the amount they had paid.

          The trial court and intermediate appellate court rejected the Government’s reliance

   on the § 2680(h) misrepresentation exception, but the Supreme Court reversed. The lower

   courts had held that § 2680(h) did not bar the claim because “the misrepresentation was

   ‘merely incidental’ to the ‘gravamen’ of the claim, i.e., ‘the careless making of an excessive

   appraisal’. . . .” Id. at 704. Because the National Housing Act imposed a duty on the FHA

   to deliver an appraisal to prospective home purchases, the lower courts reasoned that the

   FHA owed a “specific duty” and that the negligent breach of that duty entitled the borrowers

   to recover in tort for negligence. Id. at 705. The Supreme Court disagreed, holding that

   nothing in the National Housing Act evidenced a congressional intent “to limit or suspend

   the application of the ‘misrepresentation’ exception of the Tort Claims Act.” Id. at 708. In

   language that is applicable to the present case, the Supreme Court articulated the scope

   of governmental immunity:

                 The compulsory disclosure provision of s 226 is but one of
                 numerous instances in which Congress has relegated to a
                 Governmental agency the duty either to disclose directly, or to
                 require private persons to disclose, information for the
                 assistance and guidance of other persons in the conduct of
                 their economic and commercial affairs. In practically all such
                 instances, it may be said that the Government owes a ‘specific
                 duty’ to obtain and communicate information carefully, less the
                 intended recipient be misled to his financial harm. While we
                 do not condone carelessness by Government employees in
                 gathering and promulgating such information, neither can we
                 justifiably ignore the plain words Congress has used in limiting
                 the scope of the Government’s tort liability.



                                                12
Case 0:18-cv-60690-FAM Document 25 Entered on FLSD Docket 01/03/2019 Page 13 of 17



   Id. at 710-11 (footnote omitted). Thus, even if the government employee’s actions in

   compiling and preparing information were negligent, the misrepresentation exception to the

   FTCA bars suits for damages incurred in relying on such incorrect information.

          Here, Evergreen alleges that in reliance on the Coast Guard’s title abstract system --

   which did not show any preexisting lien – it purchased a vessel and subsequently suffered

   damages caused by the Coast Guard’s failure to properly include the prior lien on the

   vessel’s Abstract of Title [DE 1, ¶¶ 16, 18]. The Coast Guard’s maintenance of the

   vessel’s Abstract of Title essentially amounted to an exchange of information between the

   Coast Guard and Evergreen on which Evergreen relied to its detriment in the course of the

   purchase. This constitutes a misrepresentation under the FTCA. See, Neustadt, 366 U.S.

   at 706 (defining misrepresentation as a “[f]ailure to use due care in obtaining and

   communicating information upon which that party may reasonably be expected to rely in

   the conduct of his economic affairs”).

          Evergreen argues that the FTCA’s misrepresentation exception does not apply

   because its negligence claim is also based upon the Coast Guard’s alleged violation of 46

   U.S.C. § 56101(a)(1)(B) and the accompanying regulations, 46 C.F.R. §§ 67.11 and

   221.15, which prohibit approval of the foreign registration of U.S.-documented vessels

   subject to recorded liens or encumbrances [DE 15, p. 11-12]. See Block v. Neal, 460 U.S.

   289, 298 (1983) (misrepresentation exception will not bar a claim based on separate

   statutory duty).   Evergreen bases this argument on the fact that sometime after it

   purchased the vessel, it transferred the vessel’s registration to a foreign country [DE 1-4,

   ¶ 25]. Yet, Evergreen fails to proffer any state law duty analogous to the United States’

   maintenance of its vessel registry or its restrictions on foreign transfers of vessels that

                                                13
Case 0:18-cv-60690-FAM Document 25 Entered on FLSD Docket 01/03/2019 Page 14 of 17



   would subject the United States to tort liability under the FTCA by allowing Evergreen to

   delete and re-register the vessel in a foreign country. Furthermore, the statutes and

   regulations cited by Evergreen do not suggest a duty to Evergreen to prevent it from

   completing a foreign registration of the vessel; if anything, such a duty would be owed to

   the lien holder. Moreover, as Defendant points out, the change of registration occurred

   after Evergreen’s purchase of the vessel and did not itself cause Evergreen’s injuries.

         Evergreen’s reliance upon Block, 460 U.S. 289, is unavailing. In Block, the

   Farmer’s Home Administration (“FmHA’”) had undertaken to supervise and periodically

   inspect the construction of a borrower’s future home. Periodic inspection reports prepared

   by the FmHA contained no adverse comments on the construction. However, after the

   borrower moved into the home, it was determined that the home’s heat pump was either

   defective or undersized. In addition, post-sale inspections revealed numerous defects in

   material and workmanship. Id. at 292.

         The borrower sued the FmHA for damages. Both the court of appeals and the

   Supreme Court rejected the Government’s argument that the misrepresentation exception

   to the FTCA barred the claim. The Court distinguished Neustadt and noted that “Neustadt

   alleged no injury that he would have suffered independently of his reliance on the

   erroneous appraisal. Because the alleged conduct that was the basis of his negligence

   claim was in essence a negligent misrepresentation, Neustadt’s action was barred under

   the ‘misrepresentation exception.” Block, 460 U.S. at 297. The Court in Block proceed to

   explain that “unlike Neustadt, the government’s misstatements are not essential to

   plaintiff’s negligence claim.” Id. Because the FmHA officials voluntarily undertook to

   supervise the construction of the plaintiff’s house, the FmHA had a “duty to use due care

                                              14
Case 0:18-cv-60690-FAM Document 25 Entered on FLSD Docket 01/03/2019 Page 15 of 17



   to ensure that the builder adhere[d] to previously approved plans and cure all defects

   before completing construction” and that this duty was “distinct from any duty to use due

   care in communicating information to respondent.” Id.

          Unlike the claims in Block, Evergreen’s claims are based solely on the Coast

   Guard’s (mis)representations in the Abstract of Title. Although the Coast Guard’s admitted

   that its negligence had caused the error in the Abstract of Title, the gravamen of

   Evergreen’s Complaint is that the Coast Guard misrepresented the (non-)existence of a

   lien. Additionally, unlike in Block, the Government undertook no voluntary duty for the

   benefit of Evergreen. The undersigned concludes, therefore, that the principles articulated

   in Neustadt govern this issue, and that Evergreen’s claims are barred by the

   misrepresentation exception to the FTCA.          For these reasons, the undersigned

   recommends that the Government’s Motion to Dismiss [DE 15] be granted.

   III.   EVERGREEN’S MOTION TO AMEND COMPLAINT

          Evergreen filed a Motion to Amend Complaint as a Matter of Court Per Rule

   15(a)(1)(B) [DE 19]. Because Evergreen submitted its proposed Amended Complaint

   more than 21 days after the Government filed its Motion to Dismiss, either consent of the

   defendant or leave of court is required. See Fed. R. Civ. P. 15(a)(1)(B) and 15(a)(2). The

   Government opposes the proposed amendment. The court, however, must liberally grant

   leave to amend a complaint, unless the proposed amendment is futile. Dyer v. Wal-Mart

   Stores, Inc., 535 Fed. Appx. 839, 842 (11th Cir. 2013). “Leave to amend a complaint is

   futile when the complaint as amended would still be properly dismissed or be immediately

   subject to summary judgment for the defendant.” Cockrell v. Sparks, 510 F.3d 1307, 1310

   (11th Cir. 2007).

                                               15
Case 0:18-cv-60690-FAM Document 25 Entered on FLSD Docket 01/03/2019 Page 16 of 17



           Evergreen’s proposed Amended Complaint [DE 19-1] alleges (1) that the Coast

   Guard failed to use reasonable care in entering the prior lien on the vessel into its

   electronic file system and (2) that the Coast Guard violated its statutory and regulatory

   duties under 46 C.F.R. § 221.15 and 46 U.S.C. § 56101(a)(1)(B) not to permit foreign

   transfer of a formerly U.S. documented vessel if there are liens or encumbrances recorded

   against the vessel. However, these theories cannot extricate Evergreen’s claims from the

   FTCA’s misrepresentation exception.

           The gravamen of Evergreen’s Amended Complaint, and its claim for damages, is

   that it suffered financial harm as a result of the Coast Guard’s failure to include the prior

   lien in the vessel’s Abstract of Title. The claim is entirely dependent upon the allegation

   that the Coast Guard provided incorrect information. Whether the Coast Guard negligently

   implemented an electronic storage system does not change that analysis. “[A] plaintiff

   cannot circumvent the misrepresentation exception simply through the artful pleading of

   its claims.” JBP Acquisitions, LP v. United States, 224 F.3d 1260, 1264 (11th Cir. 2000).

   The essence of Evergreen’s claims is predicated upon the information relayed (or, more

   accurately, not relayed) by the Coast Guard. Thus, Count I of the Amended Complaint

   would not state a claim under the FTCA. Additionally, for the reasons set forth in the

   above analysis (supra at 13), Evergreen would not be able to state a claim (Count II of the

   Amended Complaint) based upon the transfer of the vessel’s title to a foreign country.

   Thus, Count II of the Amended Complaint is not sustainable.         For these reasons, the

   undersigned recommends that Evergreen’s Motion to Amend Complaint [DE 19] be denied

   as futile.

   IV.     CONCLUSION

                                                16
Case 0:18-cv-60690-FAM Document 25 Entered on FLSD Docket 01/03/2019 Page 17 of 17



          For the reasons set forth above, the undersigned respectfully RECOMMENDS that

   (1) Defendant’s Motion to Dismiss be GRANTED; (2) Evergreen’s Motion to Amend

   Complaint [DE 19] be DENIED; and (3) this cause be DISMISSED WITH PREJUDICE.

          The parties will have fourteen (14) days from the date of being served with a copy

   of this Report and Recommendation within which to file written objections, if any, with the

   Honorable Federico A. Moreno, United States District Judge. Failure to file objections

   timely shall bar the parties from a de novo determination by the District Judge of an issue

   covered in the Report and shall bar the parties from attacking on appeal unobjected-to

   factual and legal conclusions contained in this Report except upon grounds of plain error

   if necessary in the interest of justice. See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S.

   140, 149 (1985); Henley v. Johnson, 885 F.2d 790, 794 (1989); 11th Cir. R. 3-1 (2016).

          DONE AND SUBMITTED in Chambers, Fort Lauderdale, Florida, this 3rd day of

   January 2019.




   Copies furnished via CM/ECF to:

   Hon. Federico A. Moreno
   Counsel of record via CM/ECF




                                               17
